Case 1:16-cv-00316-TSE-IDD Document 65 Filed 01/28/19 Page 1 of 5 PageID# 437



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division


UNITED STATES                               )
ex rel. NATHAN DAVIDHEISER,                 )
                                            )
       and                                  )
                                            )
COMMONWEALTH OF VIRGINIA,                   )
ex rel. NATHAN DAVIDHEISER,                 )
                                            )
       Plaintiffs,                          )
                                            )       No.: 1:16-cv-316-TSE-IDD
               v.                           )
                                            )
UNIVERSAL CONCRETE PRODUCTS                 )
CORPORATION, et al.                         )
                                            )
                                            )
       Defendants.                          )

  JOINT STIPULATION OF DISMISSAL WITH PREJUDICE BY UNITED STATES AND
                      COMMONWEALTH OF VIRGINIA
                                  AND
        PARTIAL DISMISSAL WITH PREJUDICE BY NATHAN DAVIDHEISER

       Pursuant to Rule 41(A)(1)(ii) of the Federal Rules of Civil Procedure, the United States

of America and the Commonwealth of Virginia hereby dismiss with prejudice the Amended

Consolidated Complaint in Intervention (Dkt. No. 34) (“the Government’s Complaint”) against

Defendants Universal Concrete Products Corporation and Donald Faust, Jr., pursuant to the

terms of the Settlement Agreement executed among the parties on January 22, 2019 (“the

Settlement Agreement”). Pursuant to 31 U.S.C. § 3730(c) and Va. Code Ann. § 8.01-216.6,

Relator Nathan Davidheiser consents to the dismissal of the Government’s Complaint with

prejudice.
Case 1:16-cv-00316-TSE-IDD Document 65 Filed 01/28/19 Page 2 of 5 PageID# 438



       Pursuant to Rule 41(A)(1)(ii), Relator Nathan Davidheiser herby dismisses with prejudice

Counts I – IV of Relator’s Second Amended Complaint (Dkt. No. 63). Pursuant to 31 U.S.C. §

3730(b)(1) and Va. Code Ann. § 8.01-216.6, the United States and the Commonwealth of

Virginia consent to dismissal of Counts I – IV of Relator’s Second Amended Complaint with

prejudice, pursuant to the terms of the Settlement Agreement. Counts V-VII of Relator’s

Amended Complaint are not dismissed.

       Each party shall bear its own costs for litigation of the dismissed claims, except as set

forth in the Settlement Agreement.


Dated: January 28, 2019
                                                            AGREED TO:

                                                            G. ZACHARY TERWILLIGER
                                                            UNITED STATES ATTORNEY

                                                            By: /s/ Christine N. Roushdy__
                                                            CHRISTINE N. ROUSHDY
                                                            GERARD MENE
                                                            Assistant United States Attorneys
                                                            Counsel for the United States
                                                            2100 Jamieson Avenue
                                                            Alexandria, VA 22314
                                                            Tel: (703) 299-3911/3777
                                                            Fax: (703) 299-3983
                                                            Christine.Roushdy@usdoj.gov
                                                            Gerard.Mene@usdoj.gov

                                                            MARK R. HERRING
                                                            ATTORNEY GENERAL OF
                                                            VIRGINIA

                                                            By: /s/ Peter E. Broadbent__
                                                            Cynthia E. Hudson
                                                            Chief Deputy Attorney General
                                                            Samuel T. Towell
                                                            Deputy Attorney General
                                                            Rodolfo R. Remigo



                                                 2
Case 1:16-cv-00316-TSE-IDD Document 65 Filed 01/28/19 Page 3 of 5 PageID# 439



                                              Chief/Senior Assistant Attorney
                                              General
                                              Peter E. Broadbent VSB# 48127
                                              Assistant Attorney General
                                              Counsel for the Commonwealth
                                              Office of the Attorney General
                                              202 North Ninth Street
                                              Richmond, Virginia 23219
                                              Tel: (804) 786-6055
                                              Fax: (804) 786-4839
                                              pbroadbent@oag.state.va.us


                                              /s/ Janel E. Quinn
                                              Janel E. Quinn, VSB #89503
                                              R. Scott Oswald, VSB #41770
                                              The Employment Law Group, P.C.
                                              888 17th Street, NW, 9th Floor
                                              Washington, DC 20006
                                              (202) 261-2813
                                              (202) 261-2835 (facsimile)
                                              jquinn@employmentlawgroup.com
                                              soswald@employmentlawgroup.com
                                              Counsel for the Relator Davidheiser


                                              By: /s/ Doug P. Hibshman
                                              Doug P. Hibshman (VSB No. 91465)
                                              Fox Rothschild LLP
                                              1030 15th Street NW
                                              Suite 380E
                                              Washington, DC 20005
                                              (202) 461-3113 – direct
                                              (202) 461-3102 – facsimile
                                              dhibshman@foxrothschild.com
                                              Attorney for Defendants Universal
                                              Concrete Products Corp. and Donald
                                              Faust


                                              HUDSON PARROTT WALKER,
                                              LLC

                                              By: /s/ Mary Lillian Walker
                                              Kevin H. Hudson
                                              Georgia Bar No. 374630

                                      3
Case 1:16-cv-00316-TSE-IDD Document 65 Filed 01/28/19 Page 4 of 5 PageID# 440



                                              Mary Lillian Walker
                                              Georgia Bar No. 732370
                                              Brad C. Parrott
                                              Georgia Bar No. 595999
                                              Alexander J. Bell
                                              Georgia Bar No. 159698
                                              Fifteen Piedmont Center, Suite 850
                                              3575 Piedmont Road, N.E.
                                              Atlanta, Georgia 30305
                                              Telephone: (404) 554-8181
                                              Facsimile: (404) 554-8171
                                              Email: khudson@hpwlegal.com
                                              Email: mwalker@hpwlegal.com
                                              Email: bparrott@hpwlegal.com
                                              Email: abell@hpwlegal.com
                                              Attorney for Defendants Universal
                                              Concrete Products Corp. and Donald
                                              Faust




                                      4
Case 1:16-cv-00316-TSE-IDD Document 65 Filed 01/28/19 Page 5 of 5 PageID# 441



                                  CERTIFICATE OF SERVICE

       I hereby certify that on January 28, 2019, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system, which will send a notification of electronic filing

(NEF) to all counsel of record.



                                                                    /s/
                                                     Christine N. Roushdy
                                                     Assistant United States Attorney
                                                     2100 Jamieson Ave.
                                                     Alexandria, VA 22314
                                                     Tel: (703) 299-3911
                                                     Fax: (703) 299-3983
                                                     Email: christine.roushdy@usdoj.gov




                                                 5
